                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 L’OREAL STEPHENSON,                                )
                                                    )
                         Plaintiff,                 ) Case No. 17-cv-7258
                                                    )
                 v.                                 ) Judge Sharon Johnson Coleman
                                                    )
 TCC WIRELESS, LLC, and                             )
 OMAR ANDRABI,                                      )
                                                    )
                         Defendants.                )

                          MEMORANDUM OPINION AND ORDER

        The plaintiff, L’Oreal Stephenson, brings this action against her former employer TCC

Wireless, LLC (“TCC”), and her former supervisor Omar Andrabi. Stephenson alleges that she was

not paid overtime wages in violation of the Fair Labor Standards Act (“FLSA”) and that she was

discriminated against and constructively discharged based on her race in violation of Title VII of the

Civil Rights Act of 1964. TCC and Andrabi move for summary judgment on all counts. For the

reasons set forth herein, that motion [58] is granted.

Background

        The following facts are undisputed unless otherwise noted. Stephenson assumed her role as

Retail Store Manager (“RSM”) at TCC’s retail store located in Chicago Heights, Illinois with a

starting salary of $36,000 per year. Stephenson received and had time to review several different

employment documents that laid out TCC’s expectations of her as RSM. Prior to assuming her role,

Stephenson completed a month-long training program at TCC’s retail store located in Crest Hill,

Illinois. As RSM, Stephenson was the highest-ranking employee on site at the Chicago Heights

location, and she supervised up to five sales associates at any given time. Stephenson participated in

interviewing potential sales associates and made hiring and disciplinary recommendations that were

given special weight by her superiors and were seemingly followed. She was responsible for the


                                                   1
store’s daily operations, for generating sales, for scheduling staff meetings, for reviewing sales

statistics, and for scheduling her employees. Stephenson was also responsible for coaching her staff

by providing them with feedback, techniques, and resources to improve their sales performance.

        TCC evaluates its managers using 12-15 metrics, which include total sales, total box

conversion, foot traffic, total gross profit, gross profit percentage to goal, gross profit per hour,

charge backs, and accessories per click. To determine total box conversion, the total number of

boxes sold (the number of cellular activations) is divided by the number of customers who entered

the store. TCC also sets Key Sales Objectives for RSM’s, which result in a commission if they are

met. Stephenson never met those objectives or received a commission.

        When Stephenson began working at the Chicago Heights location on March 20, 2017, she

was supervised by District Manager Mark Bobnick, who told Stephenson to focus on the back office

and getting the store in order. Later in the March of 2017, Defendant Andrabi assumed the role of

District Manager and directed Stephenson to focus on sales. Andrabi checked in on Stephenson

weekly and, although unhappy with her performance, coached her on how to improve. In March

2017, Stephenson’s store was the third worst performing store in Andrabi’s district. From April

2017 to her termination, Stephenson’s store traffic and net profits decreased, as did her accessory

revenue per click, activation profit, gross profit per hour, and her gross profit-per-hour percent to

goal. At no point in time did Stephneson’s TBC exceed 8.2, despite the fact that TCC expected a

TBC of over 10%.

        As District Manager, Andrabi supervised several other stores, including the TCC retail store

at Archer and Central in Chicago, which was managed by Charles Snider. Snider, who is black, was

routinely one of the worst performing RSM’s in Andrabi’s district. Andrabi also supervised the TCC

retail store located in the Chicago Ridge Mall which was managed by Magdalena Sosnowska and was

routinely one of the best performing stores in the district.



                                                    2
        Andrabi consulted with human resources and, on June 1, 2017, presented Stephenson with a

performance improvement plan, demoted her to assistant store manager, and transferred her to

another location. Andrabi explained that he was taking these steps as a temporary measure to allow

Stephenson to learn from an experienced RSM, and told Stephenson that she may be able to return

to being an RSM once her skills improved. Instead of accepting the demotion, Stephenson resigned.

She was replaced by Jack Tablante, who had previously worked with Andrabi at another company.

Tablante was terminated two months later for not meeting his sales goals, and Andrabi was

subsequently demoted for not meeting his own sales goals.

Legal Standard

        Summary judgment is proper when “the pleadings, the discovery and disclosure materials on

file, and any affidavits show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). In determining whether a genuine issue

of material fact exists, this Court must view the evidence and draw all reasonable inferences in favor

of the party opposing the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505,

91 L. Ed. 2d 202 (1986). However, only “alleging a factual dispute cannot defeat the summary

judgment motion.” Samuels v. Wilder, 871 F.2d 1346, 1349 (7th Cir. 1989). “Statements of ‘beliefs’

or ‘opinions’ are insufficient to create a genuine issue of material fact.” Cleveland v. Porca Co., 38 F.3d

289, 295 (7th Cir. 1994). “The mere existence of a scintilla of evidence in support of the [non-

movant's] position will be insufficient; there must be evidence on which the jury could reasonably

find for the [non-movant].” Anderson, 477 U.S. at 252.




                                                     3
Discussion

        The defendants first contend that they are entitled to summary judgment on Stephenson’s

FLSA claim.1 The FLSA requires employers to pay their employees overtime compensation for any

work performed in excess of forty hours per week. 29 U.S.C. §§ 207, 213; see Schaefer-LaRose v. Eli

Lilly & Co., 679 F.3d 560, 572 (7th Cir 2012). However, there is an exception to the overtime

compensation requirement for “any employee employed in a bona fide executive, administrative, or

professional capacity.” 29 U.S.C. § 213(a)(1). An executive employee is one whose “primary duties”

are managerial and who customarily and regularly supervises two or more employees. 29 C.F.R. §

541.1(f); Perez v. Radioshack Corp., 552 F. Supp. 2d 731, 733 (N.D. Ill. Nov. 1, 2005) (Pallmeyer, J.).

For an employee to be exempt under the executive exception, (1) the employee must receive at least

$455 per week, (2) her primary duty must be the management of the enterprise; (3) she must

customarily and regularly direct the work of two or more employees; and (4) she must have the

authority to hire and fire other employees, or her suggestions and recommendations as to hiring,

firing, and other changes of employment status must be given particular weight. 29 C.F.R.

§ 541.100(a); Perez., 552 F. Supp. 2d at 736. It is the employer’s burden to establish that an

employee is properly classified under the executive exception. Corning Glass Works v. Brennan, 47 U.S.

188, 196-97, 94 S.Ct. 2223, 41 L.Ed.2d 1 (1974).

        Here, it is undisputed that Stephenson earned at least $455 per week and that she supervised

two or more employees. Undisputed evidence also establishes that as an RSM, Stephenson made

recommendations regarding hiring, firing, and employment status, and that her recommendations

were given particular weight by her employer. Thus, the sole material question is whether or not

Stephenson’s primary duty was executive in nature. The undisputed evidence here establishes that



1The Court assumes without deciding that Andrabi is properly named as a defendant “employer” for the purpose of this
analysis.


                                                         4
RSMs were responsible for managing inventory, coaching sales staff, scheduling employees, and

making recommendations to upper management regarding employment decisions. It is also

undisputed that her performance as a RSM was primarily measured based on the stores’ overall

performance and not on her personal sales statistics. Stephenson, however, had limited discretion;

she could not actually control the inventory carried by her store, could not make human resources

decisions independently, and was obligated to follow and apply corporate policies regarding store

operations. Stephenson, moreover, spent eighty percent of her time engaged in sales activities.

Generally, for an employee’s duties to be primarily “management” she must spend more than 50%

of her time on management duties. Baudin v. Courtesy Litho Arts, Inc., 24 F. Supp. 2d 887, 892 (N.D.

Ill. 1998). Time, however, is not the sole test. Id. Instead, the Court must also consider (1) the

comparative importance of the managerial duties, (2) the frequency with which the employee

exercised discretion, (3) the employee’s freedom from supervision, and (4) the relationship between

the employee’s salary and the wages paid other employees for the type of nonexempt work

performed by the supervisor. Id. Here, the undisputed facts establish that Stephenson’s managerial

duties were more important to the store’s operation than her nonmanagerial duties, that she had

discretion in a number of her managerial duties, and that her personal work was not routinely

supervised by others. She ran the store and was personally held accountable for its successes and

failures. Accordingly, the undisputed evidence before this Court establishes that Stephenson is an

exempt executive employee. See Calvo v. B&R Supermarket, Inc., 63 F. Supp. 3d 1369, 1381 (S.D. Fla.

2014) (“The person ‘in charge’ of a store is generally considered to have management as a primary

duty, even if that person spends more aggregate time performing non-exempt duties and ‘makes few

significant decisions.’”). Summary judgment is therefore warranted on Stephenson’s FLSA claim.

       TCC and Andrabi also contend that they are entitled to summary judgment on Stephenson’s

race discrimination claim. It is unlawful for an employer to take an adverse action against an



                                                   5
employee because of her race. 42 U.S.C. § 2000e-2(a)(1). To survive summary judgement, TCC and

Andrabi must present evidence that would allow a reasonable jury to find that Stephenson’s race

caused her demotion. Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016). Stephenson

approaches her evidentiary burden through the lens of the McDonnell Douglas burden-shifting

framework. Under that framework, Stephenson must initially demonstrate a prima facie case of racial

discrimination by establishing that (1) she is a member of a protected class, (2) her job performance

reasonably complied with her employer’s legitimate expectations, (3) she was subjected to an adverse

employment action, and (4) similarly situated employees outside of her protected class were treated

more favorably by the employer. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973); David v. Board of Trustees of Community College Dist. No. 508, 846 F.3d 216, 225 (7th

Cir. 2017). If Stephenson satisfies that burden, it then becomes the defendants’ burden to articulate

a legitimate, nondiscriminatory reason for the adverse employment action, at which point the burden

shifts back to Stephenson to submit evidence showing that the defendants’ reason is pretextual. Id.

        Here, it is undisputed that Stephenson is a member of a protected class and that she was

demoted, which constituted an adverse employment action. Stephenson also alleges that the

defendants constructively discharged her when they demoted her and moved her to a location

further from her home. The defendants, however, contend that Stephenson was not meeting their

legitimate expectations. If an “employer’s expectations are reasonable and the employer makes the

employee aware of its expectations, the Court will not inquire into Defendants’ method of

conducting its business.” Mirocha v. Palos Cmty. Hosp., 240 F. Supp. 3d 822, 840 (N.D. Ill. Mar. 8,

2017) (Dow, J.) (citing Huhm v. Koehring Co., 718 F.2d 239, 244 (7th Cir. 1983); see also Coco v. Elmwood

Care, Inc., 128 F.3d 1177, 1180 (7th Cir. 1997) (explaining that an employer's expectations are

“legitimate” as long as they are “bona fide” and not “phony,” “for it is no business of a court in a

discrimination case to decide whether an employer demands ‘too much’ of his workers”).



                                                    6
        It is undisputed that during her employment Stephenson did not meet her Key Sales

Objectives. It is also undisputed that Stephenson never met her stores’ Total Box Conversion goal

of 10%, which was the most important employment metric for RSMs, and that several other store

metrics were not met during her employment. On these undisputed facts, Stephenson was not

meeting her employers’ legitimate expectations. See Mintz v. Caterpillar Inc., 788 F.3d 673, 680 (7th

Cir. 2015) (holding that a plaintiff could not show he was meeting employer’s legitimate expectations

while also admitting that he was not meeting his production goals).

        Stephenson argues that her total box conversion goal of 10% was an unrealistic expectation.

Whether or not an employer’s minimum expectations are realistic is not for this Court to decide; the

court does not sit as a “super-personnel department,” in charge of second-guessing legitimate

concerns an employer may have in regard to their employee. Coleman v. Donahoe, 667 F.3d 835, 862

(7th Cir. 2012); see Makely v. Mktg. Alts., Inc., No. 93 C 1189, 1995 WL 42358, at *6 (N.D. Ill. Feb. 2,

1995) (Castillo, J.) (rejecting plaintiff’s argument that employer’s goals “were unrealistic and hence

not legitimate expectations”).

        Stephenson’s argument that TCC’s legitimate expectations were unclear due to her

supervisors’ conflicting instructions regarding her priorities is also unavailing. There is no evidence

to suggest that Stephenson was ever instructed that she may disregard the metrics on which she

knew that her performance was being evaluated. To the contrary, all of the available evidence

establishes that Stephenson received regular reports indicating the metrics she was being evaluated

on and that Andrabi discussed her performance with respect to those metrics with her on a weekly

basis. Accordingly, the Court concludes that Stephenson did not meet TCC’s legitimate

expectations.

        Stephenson has also failed to demonstrate a dispute of material fact as to whether similarly

situated, non-African American employees were treated more favorably than her. In assessing



                                                    7
whether someone is “similarly situated,” courts conduct a flexible, commonsense examination of all

relevant factors. Anderson v. Office of Chief Judge of Circuit Court of Cook Cnty., Ill., 66 F. Supp. 3d 1054,

1064 (N.D. Ill. 2014) (Tharp, J.) (citing Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012)).

Nevertheless, the purportedly similarly situated employee must be “directly comparable to the

plaintiff in all material respects.” Coleman, 667 F.3d at 846 (citation and internal quotation marks

omitted). Thus, in a typical case a plaintiff must be able to establish that the comparators (1) dealt

with the same supervisor, (2) were subject to the same standards, and (3) engaged in similar conduct

“without such differentiating or mitigating circumstances as would distinguish their conduct or the

employer’s treatment of them.” Id. (citation and internal quotation marks omitted). Although

whether a comparator is similarly situated is usually a question for the fact-finder, summary

judgment is appropriate when no reasonable fact-finder could find that the plaintiffs have met their

burden on the issue. Srail v. Village of Lisle, Ill., 588 F.3d 940, 945 (7th Cir. 2009).

        Stephenson asserts that Magdalena Sosnowska was similarly situated to her. Sosnowska,

however, had a TBC score several points higher than Stephenson’s in two of the three months in

question, and her store was consistently one of Andrabi’s most profitable stores despite being one of

the smallest stores in the district. Sosnowska, moreover, is not alleged to have been recently hired,

unlike Stephenson. Stephenson accordingly fails to make out a prima facie case of racial

discrimination. Patton v. Indianapolis Public School Bd., 276 F.3d 334, 338 (7th Cir. 2002) (finding that

plaintiff’s case failed at the prima facie stage because he was unable to produce a similarly situated

employee). Because summary judgment is appropriate on Stephenson’s race-based discrimination

claim, the Court need not consider Stephenson’s claim of constructive discharge based on race. See

Grayson v. O’Neil, 150 F. Supp. 2d 979, 988 (N.D. Ill. Aug. 2, 2001) (Bucklo, J.) (recognizing that

constructive discharge claims turn on the existence of illegal discrimination).




                                                       8
Conclusion

        For the foregoing reasons, this Court grants the defendants’ motion for summary judgment

[58].



IT IS SO ORDERED.

Date: 6/3/2019


                                             Entered: _____________________________
                                                    SHARON JOHNSON COLEMAN
                                                    United States District Court Judge




                                                9
